



EXHIBIT 10.36


QUALCOMM INCORPORATED
2016 LONG-TERM INCENTIVE PLAN
EXECUTIVE RESTRICTED STOCK UNIT GRANT NOTICE


Qualcomm Incorporated (the “Company”), pursuant to its 2016 Long-Term Incentive
Plan (the “Plan”) hereby grants to you, the Participant named below, the number
of Restricted Stock Units set forth below, each of which represents the right to
receive one (1) share of the Company’s common stock, subject to all of the terms
and conditions as set forth in this Executive Restricted Stock Unit Grant Notice
(the “Grant Notice”) and the Executive Restricted Stock Unit Agreement (attached
hereto) and the Plan which are incorporated herein in their entirety.
Capitalized terms not otherwise defined in this Grant Notice or the Executive
Restricted Stock Unit Agreement shall have the meaning set forth in the Plan. A
copy of the Plan can be obtained from the Stock Administration website, located
on the Company’s internal webpage, or you may request a hard copy from the Stock
Administration Department.


Participant: «Employee»    Grant No.: «Number»
Emp #: «ID»
Number of Restricted Stock Units: «Shares_Granted»

Date of Grant: «Grant_Date»


Performance Period: «Date_Range»


Performance Measure: Adjusted GAAP Operating Income defined as the Company’s
operating income, determined in accordance with generally accepted accounting
principles in the United States, but determined excluding (a) results from
operations of the Qualcomm Strategic Initiative segment; (b) all share-based
compensation other than amounts settleable in cash; (c) the following items
resulting from acquisitions completed in or after the third fiscal quarter of
2011: acquired in-process research and development expenses, recognition of the
step-up of inventories to fair value, amortization of certain intangible assets
and expenses related to the termination of contracts that limit the use of the
acquired intellectual property; and (d) disclosed losses or expenses
attributable to discontinued operations, impairments, restructurings, or actions
of government or quasi-government bodies.


Performance Target: «$_Amount»  in Adjusted GAAP Operating Income for the
Performance Period


Vesting Dates:


Restricted Stock Units Vested    Vesting Date
«1/3 Shares»    «1st Vesting Date»
«1/3 Shares»    «2nd Vesting Date»
«1/3 Shares»    «3rd Vesting Date»


Additional Terms/Acknowledgments: You must acknowledge, in the form determined
by the Company, receipt of, and represent that you have read, understand, accept
and agree to the terms and conditions of, this Grant Notice, the Agreement
including the Exclusive Consulting Agreement attached to the Agreement and the
Plan (including, but not limited to, the binding arbitration provision in
Section 3.7 of the Plan).




Qualcomm Incorporated:


By: /s/ Steven M. Mollenkopf
Steven M. Mollenkopf
Chief Executive Officer
Dated: «Grant_Date»
Attachment: Executive Restricted Stock Unit Agreement (RSU-EX-A11)






--------------------------------------------------------------------------------






QUALCOMM INCORPORATED
2016 LONG-TERM INCENTIVE PLAN
EXECUTIVE RESTRICTED STOCK UNIT AGREEMENT
Qualcomm Incorporated (the “Company”) has granted a number of Restricted Stock
Units (this “Award”) with respect to the number of shares of the Company’s
common stock (“Stock”) specified in the Executive Restricted Stock Unit Grant
Notice (the “Grant Notice”) to you, the Participant named in the Grant Notice
pursuant to the terms and conditions set forth in the Grant Notice, this
Executive Restricted Stock Unit Agreement and the attachments hereto (together
with the Grant Notice, the “Agreement”) and the 2016 Long-Term Incentive Plan
(the “Plan”). Capitalized terms that are not explicitly defined in the Grant
Notice or this Agreement but are defined in the Plan shall have the same
definitions as in the Plan.
The terms and conditions of this Award are as follows:
1.VESTING.
1.1    VESTING CONTINGENT ON ACHIEVING PERFORMANCE TARGET. Your Restricted Stock
Units will become vested as provided in Sections 1.2 through 1.6 and be paid as
provided in Section 2 only if the Performance Measure equals or exceeds the
Performance Target for the Performance Period (as each capitalized term is
defined in the Grant Notice). Any determination that the Performance Measure
equals or exceeds the Performance Target for the Performance Period shall be
made by written certification of the Committee no later than the November 30th
that next follows the end of the Performance Period. If the Performance Measure
does not equal or exceed the Performance Target, this Award shall terminate and
no Restricted Stock Units will vest or be paid.
1.2    SERVICE VESTING. Except to the extent that your Restricted Stock Units
may vest earlier as provided in Sections 1.3 through 1.6, below, your Restricted
Stock Units will vest to the extent you are in Service on the applicable Vesting
Date(s) specified in the Grant Notice.
1.3    ATTAINMENT OF NORMAL RETIREMENT AGE. Your Restricted Stock Units will be
fully vested on the later of (a) the date which is six (6) months after the
Grant Date or (b) the date on which you have attained age fifty-five (55) and
completed at least ten (10) years of consecutive Service. 
1.4    DEATH. If your Service terminates because of your death, the vesting of
your Restricted Stock Units shall be accelerated in full effective upon your
death.
1.5    DISABILITY. If your Service terminates because of your Disability, the
vesting of your Restricted Stock Units shall be accelerated in full effective as
of the date on which your Service terminates due to your Disability.
1.6    TERMINATION AFTER CHANGE IN CONTROL. If your Service terminates as a
result of Termination After Change in Control (as defined below), then the
vesting of your Restricted Stock Units shall be accelerated in full effective as
of the date on




--------------------------------------------------------------------------------





which your Service terminates. For this purpose, “Termination After Change in
Control” shall mean either of the following events occurring within twenty-four
(24) months after a Change in Control (as defined in the Plan):
(a)    termination by the Participating Company Group of your Service with the
Participating Company Group for any reason other than for Cause (as defined
below); or
(b)    your resignation for Good Reason (as defined below) from all capacities
in which you are then rendering Service to the Participating Company Group
within a reasonable period of time following the event constituting Good Reason.
Notwithstanding any provision herein to the contrary, Termination After Change
in Control shall not include any termination of your Service with the
Participating Company Group which (A) is for Cause; (B) is a result of your
death or Disability; (C) is a result of your voluntary termination of Service
other than for Good Reason; or (D) occurs prior to the effectiveness of a Change
in Control.
For purposes of this Section 1:
“Cause” shall mean any of the following: (i) your theft, dishonesty, or
falsification of any Participating Company documents or records; (ii) your
improper use or disclosure of a Participating Company’s confidential or
proprietary information; (iii) any action by you which has a detrimental effect
on a Participating Company’s reputation or business; (iv) your failure or
inability to perform any reasonable assigned duties after written notice from a
Participating Company of, and a reasonable opportunity to cure, such failure or
inability; (v) any material breach by you of any employment or service agreement
between you and a Participating Company, which breach is not cured pursuant to
the terms of such agreement; (vi) your conviction (including any plea of guilty
or nolo contendere) of any criminal act which impairs your ability to perform
your duties with a Participating Company; or (vii) violation of a material
Company or Participating Company policy.
“Good Reason” shall mean any one or more of the following:
(i)without your express written consent, the assignment to you of any duties, or
any limitation of your responsibilities, substantially inconsistent with your
positions, duties, responsibilities and status with the Participating Company
Group immediately prior to the date of a Change in Control;
(ii)without your express written consent, the relocation of the principal place
of your employment or service to a location that is more than fifty (50) miles
from your principal place of employment or service immediately prior to the date
of a Change in Control, or the imposition of travel requirements substantially
more demanding of you than such travel requirements existing immediately prior
to the date of the Change in Control;
(iii)any failure by the Participating Company Group to pay, or any material
reduction by the Participating Company Group of, (A) your base salary in effect
immediately prior to the date of the Change in Control (unless reductions
comparable in amount and duration are concurrently made for all other employees
of the Participating Company Group




--------------------------------------------------------------------------------





with responsibilities, organizational level and title comparable to yours), or
(B) your bonus compensation, if any, in effect immediately prior to the date of
a Change in Control (subject to applicable performance requirements with respect
to the actual amount of bonus compensation earned by you);
(iv)any failure by the Participating Company Group to (A) continue to provide
you with the opportunity to participate, on terms no less favorable than those
in effect for the benefit of any employee or service provider group which
customarily includes a person holding the employment or service provider
position or a comparable position with the Participating Company Group then held
by you, in any benefit or compensation plans and programs, including, but not
limited to, the Participating Company Group’s life, disability, health, dental,
medical, savings, profit sharing, stock purchase and retirement plans, if any,
in which you were participating immediately prior to the date of the Change in
Control, or their equivalent, or (B) provide you with all other fringe benefits
(or their equivalent) from time to time in effect for the benefit of any
employee group which customarily includes a person holding the employment or
service provider position or a comparable position with the Participating
Company Group then held by you;
(v)any breach by the Participating Company Group of any material agreement
between you and a Participating Company concerning your employment; or
(vi)any failure by the Company to obtain the assumption of any material
agreement between you and the Company concerning your employment by a successor
or assign of the Company.
2.    PAYMENT OF YOUR RESTRICTED STOCK UNITS.
2.1    TIMING OF PAYMENT.
(a)    Subject to the other terms of the Plan and this Agreement, any Restricted
Stock Units that vest in accordance with Section 1.2 will be paid to you as
follows: (i) the first installment shall be paid to you no later than 30 days
after the later of (1) the earliest Vesting Date specified in the Grant Notice
or (2) the date on which the Committee certifies in writing that the Performance
Measure equals or exceeds the Performance Target for the Performance Period; and
(ii) any subsequent installments shall be paid to you no later than 30 days
after the applicable Vesting Date specified in the Grant Notice.
(b)    Subject to the other terms of the Plan and this Agreement, any Restricted
Stock Units that vest and become nonforfeitable in accordance with Section 1.3
will be paid to you as follows: (i) the first installment shall be paid to you
no later than 30 days after the later of (1) the earliest Vesting Date specified
in the Grant Notice or (2) the date on which the Committee certifies in writing
that the Performance Measure equals or exceeds the Performance Target for the
Performance Period; and (ii) any subsequent installments shall be paid to you no
later than 30 days after the applicable Vesting Date specified in the Grant
Notice; provided, however, that payments shall be made pursuant to this Section
2.1(b) following termination of your employment with the Participating Company
only if such termination was not for Cause and you (A) execute a general release
of claims in a form satisfactory to the Company and that general release becomes
irrevocable before the 60th day following your termination of




--------------------------------------------------------------------------------





employment, and (B) comply with the requirements contained in the Exclusive
Consulting Agreement attached hereto as Attachment 1 (the “Consulting
Agreement”). Notwithstanding the foregoing, in the event you violate any of the
provisions contained in the Consulting Agreement, any Restricted Stock Units
that became vested pursuant to Section 1.3 shall be immediately forfeited
without consideration. In the event that your employment is terminated for
Cause, you shall immediately forfeit your right to payment of any Restricted
Stock Units following the date of such termination under this Section 2.1(b).
(c)    Subject to the other terms of the Plan and this Agreement, any Restricted
Stock Units that vest and become nonforfeitable in accordance with Sections 1.4,
1.5 or 1.6 will be paid to you no later than 30 days after the later of the date
your Service terminates or the date on which the Committee certifies in writing
that the Performance Measure equals or exceeds the Performance Target.
2.2    FORM OF PAYMENT. Your vested Restricted Stock Units shall be paid in
whole shares of Stock except as otherwise provided in Section 10.3 of the Plan
regarding fractional shares attributable to Dividend Equivalents.
2.3    TAX WITHHOLDING. You acknowledge that the Company and/or the
Participating Company that employs you (the “Employer”) may be subject to
withholding tax obligations arising by reason of the vesting and/or payment of
this Award. You authorize your Employer to satisfy the withholding tax
obligations by one or a combination of the following methods, as selected by the
Company in its sole discretion: (a) withholding from your pay and any other
amounts payable to you; (b) withholding of Stock and/or cash from the payment of
this Award; (c) arranging for the sale of shares of Stock payable in connection
with this Award (on your behalf and at your direction which you authorize by
accepting this Award); or (d) any other method allowed by the Plan or applicable
law. If your Employer satisfies the withholding obligations by withholding a
number of whole shares of Stock as described in subsection (b) herein, you will
be deemed to have been issued the full number of shares of Stock subject to this
Award, notwithstanding that a number of shares is held back in order to satisfy
the withholding obligations. The “Fair Market Value” of any Stock withheld
pursuant to this Section 2.3 shall be equal to the closing price of a share of
Stock as quoted on any national or regional securities exchange or market system
constituting the primary market for the Stock on the date of determination (or,
if there is no closing price on that day, the last trading day prior to that
day) or, if the Stock is not listed on a national or regional securities
exchange or market system, the value of a share of Stock as determined by the
Committee in good faith without regard to any restriction other than a
restriction which, by its terms, will never lapse. The Company shall not be
required to issue any shares of Stock pursuant to this Agreement unless and
until the withholding obligations are satisfied.
3.    TAX ADVICE. You represent, warrant and acknowledge that the Company and,
if different, your Employer, has made no warranties or representations to you
with respect to the income tax consequences of the transactions contemplated by
this Award, and you are in no manner relying on the Company, your Employer or
their representatives for an assessment of such tax consequences. YOU UNDERSTAND
THAT THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. YOU SHOULD CONSULT YOUR
OWN TAX ADVISOR REGARDING THE TAX TREATMENT OF THIS OR ANY OTHER AWARD. NOTHING




--------------------------------------------------------------------------------





STATED HEREIN IS INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE
PURPOSE OF AVOIDING TAXPAYER PENALTIES.
4.    DIVIDEND EQUIVALENTS. If the Board declares a cash dividend on the
Company’s Stock, you will be entitled to Dividend Equivalents in the form,
payable on the terms and at such times as provided in Section 10.3 of the Plan.
5.    SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary
contained herein, no shares of Stock will be issued to you upon vesting or
payment of this Award unless the Stock is then registered under the Securities
Act or, if such Stock is not then so registered, the Company has determined that
such vesting and issuance would be exempt from the registration requirements of
the Securities Act. By accepting this Award, you agree not to sell any of the
shares of Stock received under this Award at a time when applicable laws or
Company policies prohibit a sale.
6.    TRANSFERABILITY. Prior to the issuance of shares of Stock in payment of
all Restricted Stock Units, your Restricted Stock Units shall not be subject in
any manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by your creditors or by your beneficiary,
except (a) transfer by will or by the laws of descent and distribution or (b)
transfer by written designation of a beneficiary, in a form acceptable to the
Company, with such designation taking effect upon your death. All rights with
respect to your Restricted Stock Units shall be exercisable during your lifetime
only by you or your guardian or legal representative. Prior to actual payment of
any Restricted Stock Units, such Restricted Stock Units will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company.
7.    AWARD NOT A SERVICE CONTRACT. This Award is not an employment or service
contract and nothing in this Agreement, the Grant Notice or the Plan shall be
deemed to create in any way whatsoever any obligation on your part to continue
in the Service of a Participating Company, or of a Participating Company to
continue your Service with the Participating Company. In addition, nothing in
this Award shall obligate the Company, its stockholders, Board, Officers or
Employees to continue any relationship which you might have as a Director or
Consultant for the Company.
8.    RESTRICTIVE LEGEND. Stock issued pursuant to the vesting and payment this
Award may be subject to such restrictions upon the sale, pledge or other
transfer of the Stock as the Company and the Company’s counsel deem necessary
under applicable law or pursuant to this Agreement.
9.    REPRESENTATIONS, WARRANTIES, COVENANTS, AND ACKNOWLEDGMENTS. You hereby
agree that in the event the Company and the Company’s counsel deem it necessary
or advisable in the exercise of their discretion, the transfer or issuance of
the shares of Stock issued pursuant to this Award may be conditioned upon you
making certain representations, warranties, and acknowledgments relating to
compliance with applicable securities laws.




--------------------------------------------------------------------------------





10.    VOTING AND OTHER RIGHTS. Subject to the terms of this Agreement, you
shall not have any voting rights or any other rights and privileges of a
shareholder of the Company unless and until shares of Stock are issued upon
payment of this Award.
11.    CODE SECTION 409A. It is the intent that the terms relating to the
vesting and payment of the Award as set forth in this Agreement shall qualify
for exemption from or comply with the requirements of Section 409A of the Code,
and any ambiguities herein will be interpreted to so qualify or comply.
Notwithstanding the foregoing or anything herein to the contrary, if it is
determined that this Award fails to satisfy the requirements of the “short-term
deferral” exemption and is otherwise deferred compensation subject to Section
409A of the Code, and if you are a “specified employee” (as defined under
Section 409A(a)(2)(B)(i) of the Code) as of the date of your “separation from
service” (as defined under Treasury Regulation Section 1.409A-1(h)), then the
issuance of any shares of Stock that would otherwise be made upon the date of
the separation from service or within the first six (6) months thereafter will
not be made on the originally scheduled date and will instead be issued in a
lump sum on the date that is six (6) months and one day after the date of the
separation from service, but only if such delay in the issuance of the shares is
necessary to avoid the imposition of additional taxation on you in respect of
the shares under Section 409A of the Code. The Company reserves the right, to
the extent the Company deems necessary or advisable in its sole discretion, to
unilaterally amend or modify this Agreement as may be necessary to ensure that
all payments provided for under this Agreement are made in a manner that
qualifies for exemption from or complies with Section 409A of the Code;
provided, however, that the Company makes no representation that the vesting or
payments pursuant to this Award provided for under this Agreement will be exempt
from or comply with Section 409A of the Code and makes no undertaking to
preclude Section 409A of the Code from applying to the vesting or payments
pursuant to this Award or require that any vesting or payments pursuant to this
Award comply with the require Section of 409A of the Code. The Company will have
no liability to you or any other party if the Award, the delivery of shares of
Stock upon payment of the Award or other payment hereunder that is intended to
be exempt from, or compliant with, Code Section 409A, is not so exempt or
compliant or for any action taken by the Company with respect thereto.
12.    NOTICES. Any notices provided for in this Agreement, the Grant Notice or
the Plan shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the United States mail, postage prepaid, addressed to you
at the last address you provided to the Company.
13.    NATURE OF GRANT. In accepting the Award, you acknowledge and agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, (subject to any limitations set forth in the Plan);
(b)    the Award is voluntary and occasional and does not create any contractual
or other right to receive future awards, or benefits in lieu of awards, even if
other awards have been awarded repeatedly in the past;




--------------------------------------------------------------------------------





(c)    all decisions with respect to future Awards, if any, will be at the sole
discretion of the Company;
(d)    your participation in the Plan is voluntary;
(e)    the Award and the shares of Stock subject to the Award are not intended
to replace any pension rights or compensation;
(f)    the Award and the shares of Stock subject to the Award are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, the Employer or any Participating Company;
(g)    the future value of the underlying shares of Stock is unknown and cannot
be predicted with any certainty;
(h)    no claim or entitlement to compensation or damages shall arise from
forfeiture of your Award resulting from termination of your employment or
Service or your breach of any terms hereof (for any reason whatsoever and
whether or not in breach of local labor laws or later found invalid), and in
consideration of the grant of the Award to which you are otherwise not entitled,
you irrevocably agree never to institute any claim against the Company, waive
your ability, if any, to bring any such claim, and release the Company from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, then, by participating in the Plan, you shall
be deemed irrevocably to have agreed not to pursue such claim and agree to
execute any and all documents necessary to request dismissal or withdrawal of
such claim;
(i)    the Award and the benefits evidenced by this Agreement do not create any
entitlement, not otherwise specifically provided for in the Plan or provided by
the Company in its discretion, to have the Award or any such benefits
transferred to, or assumed by, another company, nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Company’s Stock;
(j)    the Award is subject to vesting based on satisfaction of Performance
Goals as provided in Section 10.2 of the Plan, as provided herein. The Award
shall be interpreted and administered to satisfy the requirements of Section
162(m)(4)(C) of the Code and the regulations thereunder; and
(k)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding your participation in the Plan,
or your acquisition or sale of the underlying shares of Stock; you are hereby
advised to consult with your own personal tax, legal and financial advisors
regarding your participation in the Plan before taking any action related to the
Plan.




--------------------------------------------------------------------------------





14.    APPLICABLE LAW. This Agreement shall be governed by the laws of the State
of California as if the Agreement were between California residents and as if it
were entered into and to be performed entirely within the State of California.
15.    ARBITRATION. Any dispute or claim concerning any Restricted Stock Units
granted (or not granted) pursuant to the Plan and any other disputes or claims
relating to or arising out of this Agreement or the Plan shall be fully, finally
and exclusively resolved by binding arbitration conducted by the American
Arbitration Association pursuant to the commercial arbitration rules in San
Diego, California. By accepting this Award, you and the Company waive your
respective rights to have any such disputes or claims tried by a judge or jury.
16.    AMENDMENT. Your Award may be amended as provided in the Plan at any time,
provided no such amendment may adversely affect this Award without your consent
unless such amendment is necessary to comply with any applicable law or
government regulation, or is contemplated in Section 11 hereof. No amendment or
addition to this Agreement shall be effective unless in writing or in such
electronic form as may be designated by the Company.
17.    GOVERNING PLAN DOCUMENT. This Award is subject to this Agreement, the
Grant Notice and all the provisions of the Plan, the provisions of which are
hereby made a part of this Agreement, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of this Agreement, the Grant Notice and those of the
Plan, the provisions of the Plan shall control.
18.    SEVERABILITY. If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible.
In any event, all other provisions of this Agreement shall be deemed valid and
enforceable to the full extent possible.
19.    DESCRIPTION OF ELECTRONIC DELIVERY. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, and
any reports of the Company provided generally to the Company’s stockholders, may
be delivered to you electronically. In addition, if permitted by the Company,
you may electronically accept and acknowledge the Grant Notice and/or this
Agreement and/or deliver such documents to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time. Such means of electronic acknowledgement, acceptance and/or delivery may
include but do not necessarily include use of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via electronic mail (“e-mail”) or such other means
specified by the Company. You hereby consent to receive the above-listed
documents by electronic delivery and, if permitted by the Company, agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company, as set
forth herein.
20.    WAIVER. The waiver by the Company with respect to your (or any other
Participant’s) compliance of any provision of this Agreement shall not operate
or be construed as a waiver of any other provision of this Agreement, or of any
subsequent breach of such party of a provision of this Agreement.




--------------------------------------------------------------------------------





21.    REPAYMENT/FORFEITURE. Any benefits you may receive hereunder shall be
subject to repayment or forfeiture as may be required to comply with (a) any
applicable listing standards of a national securities exchange adopted in
accordance with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (regarding recovery of erroneously awarded compensation) and any
implementing rules and regulations of the U.S. Securities and Exchange
Commission adopted thereunder, (b) similar rules under the laws of any other
jurisdiction and (c) any policies adopted by the Company to implement such
requirements, all to the extent determined by the Company in its discretion to
be applicable to you.






--------------------------------------------------------------------------------






Attachment 1


QUALCOMM INCORPORATED
EXCLUSIVE CONSULTING AGREEMENT
1.    Consulting Services Following Normal Retirement Age.  In the event you
terminate your employment with the Participating Companies and receive or are
entitled to receive additional vesting, payments or other rights or benefits
under the Award to which this Exclusive Consulting Agreement is attached as a
result of having previously attained Normal Retirement Age, you will provide the
Company consulting services related to the subject matter of that employment as
provided in this Exclusive Consulting Agreement. Such consulting services will
not exceed five (5) hours per month, and there will be no separate compensation
for such services beyond that provided in the Award. Should the Company request
services in excess of five (5) hours per month, you and Company will negotiate
appropriate compensation for such additional services before they are
undertaken. You represent, warrant and covenant that you will perform any
services under this Exclusive Consulting Agreement in a timely, professional and
workmanlike manner and that all services, materials, information and
deliverables provided by you hereunder will comply with (i) the requirements
communicated by Company, (ii) the Company’s policies and procedures; and (iii)
any other agreements between you and the Company, including but not limited to
any severance, confidentiality or proprietary agreements. All capitalized terms
in this Exclusive Consulting Agreement not otherwise defined herein shall have
the meaning prescribed by the Qualcomm Incorporated 2016 Long-Term Incentive
Plan (the “Plan”) or the Award thereunder to which this Exclusive Consulting
Agreement is attached.
2.    The Award.  You are a former high-level executive with at least 10 years’
service with the Company and as such you are entitled to additional vesting,
payments or other rights or benefits under the Award as a result of having
reached Normal Retirement Age. Your agreement to the terms and conditions of
this Exclusive Consulting Agreement is an express condition of the Award and the
additional provisions of the Award applicable to you following attainment of
Normal Retirement Age.
3.    Independent Contractor Relationship.  Your relationship with Company under
this Exclusive Consulting Agreement is that of an independent contractor, and
nothing herein is intended to, or shall be construed to, create a partnership,
agency, joint venture, employment, or similar relationship.  You will not be
entitled to any of the benefits that Company may make available to its
employees, including, but not limited to, group health or life insurance,
profit‑sharing benefits, or retirement benefits, or awards under the Plan unless
expressly provided in writing otherwise.  You agree that providing services
under this Exclusive Consulting Agreement shall not be treated as Service for
purposes of the Plan or the Award. You are not authorized to make any
representation, contract, or commitment on behalf of Company unless specifically
requested or authorized in writing to do so by a Company officer.  You are
solely responsible for, and will file, on a timely basis, all tax returns and
payments required to be filed with, or made to, any federal, state, or local tax
authority.  You will indemnify and hold harmless Company from and against any
and all tax liability related to this Exclusive Consulting Agreement as well as
any claims, actions, or charges arising out of or caused by your classification
as an independent contractor.
4.    Exclusivity.




--------------------------------------------------------------------------------





4.1    The consultancy arrangement contemplated by this Exclusive Consulting
Agreement shall be on an exclusive basis. You shall not, during the Term,
without the prior written consent of the Compensation Committee, engage in any
work, services, or other activities for any person or entity which directly or
indirectly competes with Company in any way. This includes, but is not limited
to acting as an employee, officer, director, contractor, owner, consultant, or
agent of any such person or entity. The determination of whether a person or
entity is competitive with Company shall be subject to the sole and exclusive
discretion of the Compensation Committee. Notwithstanding the above, the
Compensation Committee may elect to waive this Exclusivity provision as to any
particular person or entity in its sole and exclusive discretion. Such a waiver
shall not extend to any other persons or entities. You shall act in the best
interest of Company while providing the Exclusive Consulting Services to
Company.
5.    Term and Termination.
5.1    Term.  This Exclusive Consulting Agreement is effective as of the date of
your termination of employment with Company following Normal Retirement Age and
will terminate on the two year anniversary thereof unless terminated earlier as
set forth below (the “Term”).
5.2    Termination by Company.  Company may terminate this Exclusive Consulting
Agreement before the end of the Term for any breach of Section 4 hereof by you
or any material breach by you of any other provision hereof. Should Company
believe that you breached this Exclusive Consulting Agreement in a manner that
allows a termination pursuant to this Section 5.2, Company will notify you in
writing and allow you to cure any breach (if such breach is curable) within ten
(10) days after the date of Company’s written notice of breach. You understand
that if Company terminates this Exclusive Consulting Agreement pursuant to this
Section 5.2, you will forfeit all additional vesting, payments or other rights
or benefits under the Award as a result of having attained Normal Retirement Age
and you will be subject to the Equity Clawback provisions of Section 6, below.
5.3    Termination by You.  You may not terminate this Exclusive Consulting
Agreement during the Term except or unless Company materially breaches this
Consulting Agreement. Should you believe that Company materially breached this
Exclusive Consulting Agreement, you will notify the Company in writing and allow
Company to cure any breach (if such breach is curable) within ten (10) days
after the date of your written notice of breach.
6.    Equity Clawback. In the event of any breach by you of Section 4 hereof or
any material breach by you of any other provision hereof, then any additional
vesting, payments or other rights or benefits you may have as a result of having
attained Normal Retirement Age shall automatically and immediately terminate and
be forfeited. In addition, you shall, within 30 days following notice from
Company, pay to the Company an amount equal to the aggregate benefit, value or
gain you realized or obtained as a result of any additional vesting, payments or
other rights or benefits you received under the Award as a result of having
attained Normal Retirement Age.




